DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the appeal brief
This action is in response to the appeal brief filed on 08/08/2022. Accordingly, claims 1-2, 4-8, and 10-16 remain pending.
In view of the appeal brief filed on 08/08/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Ashley K Buran/             Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                           

Response to Arguments
Claim objections
	In light of applicant’s amendments to claims 10-11 filed 05/10/2022, the objections to claims 10-11 have been rendered moot and have been withdrawn.
Rejections made under 35 U.S.C. § 112(a)
Applicant’s arguments filed 08/08/2022 have been fully considered, but they are not fully persuasive with respect to all terms outlined in limitation for the rejections of claim 1 and its dependent claims  
Applicant’s arguments filed regarding the rejection under 35 U.S.C. § 112(a)
Applicant argues in the final paragraph of page 6 through the first paragraph of page 9
 “Claim 1, and hence its dependent Claims 4-8 and 10-16, were rejected under 35 U.S.C. §l 12(a) on the ground that the phrase "wherein the asymmetric transmit signals comprise asymmetric positive and negative excursions above and below a transducer reference potential which together produce a non-zero mean amplitude" comprises new matter not found in the specification or drawings. The attention of the Board is respectfully drawn to the paragraph beginning on page 7, line 7 of the specification (paragraph [0021] of the published application) which fully supports the phrase in question. This paragraph refers to Fig. 3 of the application, which shows an asymmetric transmit signal 70. Transmit signal 70 is asymmetric with respect to the zero volt reference potential in the drawing as its positive excursion peaks at 0.5, whereas its negative excursion peaks at -1. Together, these positive and negative excursions net out to a non-zero mean amplitude of about -0.25. This is all explicitly stated in the paragraph beginning on page 7, line 7 of the specification. It is thus respectfully submitted that the phrase in question is fully supported by the specification and drawings of the application.
In the final rejection the claim phrase "asymmetric positive and negative excursions" is quoted, with the word "excursions" italicized to emphasize that the word "excursions" is the source of the new matter rejection. The word "excursions" is used in the claim in the same way it is used to describe rising and falling voltages in numerous other technical papers and over 1300 U.S. patents which describe changes in electrical signals or voltage levels. See, for example, U.S. Pat. 11,280,846 (Quy) at col. 3, line 15 and U.S. Pat. 11,095,204 (Oak et al.) in the paragraph spanning columns 2 and 3; column 4, line 17 to column 5, line 11; and column 14, lines 11 to 17.
The Advisory Action of June 16, 2022 asserts a different basis for the §112(a) rejection. Page 3 of the Action quotes the claim phrase "together produce a non-zero mean amplitude" as the problem, with emphasis on the underlined words "together produce." The underlined words tell the reader to consider both positive and negative excursions of the transmit signals, since it is a "mean" non-zero amplitude which is being produced. It seems that it is the word "together" that is of concern, as this word is also extensively addressed in the §l 12(b) rejection below. It is respectfully submitted that the word "together" is not adding new matter to the claim, it is only emphasizing what is already described, that the mean amplitude assessment considers both positive and negative signals. Applicants are happy to delete the word "together" from the claim, as the claim clearly informs the reader of the subject matter of the invention even without the word.
For all of the foregoing reasons, it is respectfully submitted that Claim 1 and its dependent Claims 4-8, and 10-16 clearly inform one skilled in the art of how to make and use the present invention, with or without the word "together," and that the words "excursion" and "together" in Claim 1 add no new matter to the application. This conclusion is fully supported by Fig. 3 of the application and its description on page 7 of the specification”.

In response to applicant’s specific argument in the second paragraph, page 8  with respect to claim 1 reciting the phrase “together produce a non-zero mean amplitude”, applicant’s remarks are persuasive.  The recitation of the specific phrase “together produce…” in claim 1 and its dependent claims  has been withdrawn from rejections under 112(a) for these claims.
However, the claim 1 and its depended claims remain rejected under 112(a) for reciting the term “excursions”. 
In response, it is noted that support cited by the applicant does not support applicant’s interpretation of the term excursions is used “to describe rising and falling voltages”. For example, Quy (US1128084) the term “excursion” to refer the fast voltage spike 22 off of the cyclical waveform of voltage trace 20 illustrated in FIG. 1A. Excursion voltage spike 22 is transient and can be caused by load switching, electromagnetic interference, and electrostatic discharge (Col. 3, lines 14-23). There is no disclosure in Quy making any reference to the excursion/spike as disclosed as being rising and falling voltages as one of skill in the art would see as in a typical cyclical waveform of a digital-to-analog processed sampled transmit signal as known in the art. As known in the electrical arts the term excursion[s] is known to refer to a voltage spike which has the accepted meaning of fast, short duration electrical transients in voltage which are spikes off the rising (to the maxima) and falling (to the minima) of a cyclical waveform. Meaning, as known in the electrical arts that the spikes are transient electrical events off (note: not of) the waveform and not the positive and negative peaks of the waveform. As an illustration of how excursion[s] are defined in the electrical arts, see the reproduced figure below from the Wikipedia entry “Voltage spike”.

    PNG
    media_image1.png
    642
    887
    media_image1.png
    Greyscale

Further, in contrast to applicant’s disclosure, applicant makes no reference nor provides any discussion or description of transient noise spikes off of waveforms 60, 70 in FIG. 3. 
Applicant appears, although it is unclear, to describe their own interpretation of the meaning of the term excursions to be similar as defined in the acoustic speaker arts to mean as how far a cone of a speaker travels from its resting position. See Wikipedia entry for “Excursion (audio)”. However, the waveform of the present limitation is not an audio wave, but an electronic transmit waveforms transmitted. 
Therefore, applicant’s use of the term is inconsistent with the accepted meaning of excursions to refer to a voltage spike as known in the electrical arts.
Rejections made under 35 U.S.C. § 112(b)
Applicant's arguments 08/08/2022 starting the final paragraph of page 6 through the first paragraph of page 8 with respect to claim(s) 1 filed have been fully considered but they are not persuasive.
Applicant argues in the second paragraph on page 9 through the second paragraph on page 10
“Claims 1-2, 4-8 and 10-16 were rejected under 35 U.S.C. §112(b) on the basis that the word "excursions" (which are negative and positive), and that "together" the positive and negative excursions "produce" a non-zero mean amplitude, in Claim 1 are unclear. It is respectfully submitted that the term "excursions" when referring to voltage transitions, as they do here, are well understood from, not only the two U.S. patents discussed in the §l 12(a) analysis above, but also because its usage in this application is a dictionary definition. The Examiner points to a perfectly fine definition in the second definition of Merriam-Webster on page 15 of the Office action. The Oxford dictionary's definition is about the same: excursion means a deviation from a regular pattern, path, or level of operation. As shown in Fig. 3 of the specification, signal 70 has a positive excursion up from its zero volt reference potential which peaks at 0.5. The signal's negative excursion Claims 1-2, 4-8 and 10-16 were rejected under 35 U.S.C. §112(b) on the basis that the word "excursions" (which are negative and positive), and that "together" the positive and negative excursions "produce" a non-zero mean amplitude, in Claim 1 are unclear. It is respectfully submitted that the term "excursions" when referring to voltage transitions, as they do here, are well understood from, not only the two U.S. patents discussed in the §l12(a) analysis above, but also because its usage in this application is a dictionary definition. The Examiner points to a perfectly fine definition in the second definition of Merriam-Webster on page 15 of the Office action. The Oxford dictionary's definition is about the same: excursion means a deviation from a regular pattern, path, or level of operation. As shown in Fig. 3 of the specification, signal 70 has a positive excursion up from its zero volt reference potential which peaks at 0.5. The signal's negative excursion deviates down to a negative peak of -1. When a mean amplitude of the two excursions together is computed, the result is a negative mean value of about -0.25. The mathematical computation of the mean value of a signal waveform is well understood. See the description of "mean (mathematics)" under the topic "Science" in any published edition of the Encyclopaedia Britannica or on-line. Simply put, if one calculates the area under the positive excursion of the waveform down to the reference potential and combines it together with the area above the negative excursion of the waveform up to the reference potential, a mean value is determined. If the two are equal they cancel and the mean amplitude value is zero. This is the case for symmetrical waveform 60 in Fig. 3 and for the symmetrical waveforms used by Dillman. If they are not equal, the mean amplitude is non-zero, as it is for transmit signal 70. This is all perfectly clear from the waveforms of Fig. 3 and their description on page 7 of the specification.
The term "excursions" is used in the present application in the same way it is used in Dillman in column 2, line 15 to refer to positive (plus) and negative (minus) excursions, as in the present application. The term is used in the same way in the 1347 U.S. patents and 723 U.S. applications which use the term "excursion" in the same way. It is respectfully submitted that the term "excursions" and the phrase using the word in Claim 1 are clear and definite to one skilled in the art and that Claims 1-2, 4-8 and 10-16 satisfy the requirements of§ l12(b)”.

In response, it is noted that applicant has provided the verbatim argument applicant previously provided in their response filed 05/10/2022 and to which has been provided a response on pages 3-4 of the advisory action mailed 06/16/2022. Applicant has not yet provided a response to the remarks of the office provided pages 3-4 of the advisory action mailed 06/16/2022 which will not be repeated in this present office action.
Nonetheless, as remarked earlier in this present office action by the office in the response to the rejection under 35b USC 112(a), applicant’s use of the term is inconsistent with the accepted meaning electrical arts in that excursions as refers to a voltage spike which is supported by the patent documents cited by the applicant and is in contradiction to applicant’s interpretation of the meaning of the term.
While applicant may be their own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, applicant has provided no such applicant defined definition of the term excursions in applicant’s original disclosure. Accordingly, please see the updated rejection under 112(b).
Applicant argues in first paragraph on page 11
“The Advisory Action expresses no problem with the word "excursion", or in the claim's description of a "mean value" or how it is determined. Here, it is the words "together produce" which are the source of the problem. The Advisory Action spends several pages parsing through mathematical analyses and dictionary definitions, coming up with numerous word meanings and nuances. At the end of this discussion, a solution to the §112(b) problem is stated to be amending a subsequent portion of the claim to recite "a non-zero mean amplitude with respect to a zero volt transducer reference potential", a change which does not even touch the words "together produce"! It is respectfully submitted that the proper analysis of any potential§ 112(b) concerns is not to burrow into dictionary definitions of individual words, but to read the full text of the claim in its entirely and ask whether this clearly describes the invention to one skilled in the art. It is respectfully submitted that in this case it does. The description of the transmit beamformer, the asymmetric transmit signals produced, and their joint effects which produce a non-zero mean amplitude, are clear and definite to one skilled in the art and thus it is respectfully submitted that Claim 1 and its dependent Claims 2, 4-8, and 10-16 satisfy the requirements of §112(b)”.

In response, it is noted in contradiction to applicant’s above argument that the advisory “expresses no problem with the word "excursion", or in the claim's description of a "mean value" or how it is determined”, there is no statement nor inferred expression in the advisory action that there was “no problem” with applicant’s use of the term excursions. Contrary to applicant’s assertion, the advisory action provided a response to applicant’s remarks regarding the mean value clear delineating that applicant’s remarks regarding the mean value appear to be introducing new matter. Applicant has not responded to these remarks.
Additionally, as noted in the response provided on previous page 7 in this present office action, applicant provides a definition of the term excursions which is inconsistent as defined in the electrical arts. As applicant has not provided a clear meaning of the term in the original disclosure to act as their own lexicographer, the term as indefinite and introduces new matter.
Nevertheless, applicant may overcome the rejections under 112(b) for to reciting the term excursions by amending the claim to recite: 
“wherein the asymmetric transmit signals comprise asymmetric positive amplitude peaks and negative amplitude peaks 
Rejections made under 35 U.S.C. § 103
Applicant's arguments with respect to claim(s) 1 filed 08/08/2022 have been fully considered but they are not persuasive. 
Applicant argues in the second paragraph of page 12 through the first paragraph of page 13
“Claims 1-2, 5, 7-8 and 16 were rejected under 35 U.S.C. §103 as being unpatentable over US Pub. No. 2009/0156935 (Frisa et al.) in view of US Pat. No. 6,497,660 (Dillman et al.) Claim 1 describes an ultrasound system which transmits ultrasonic energy into a body, the system comprising an ultrasound probe having an array of ultrasonic transducer elements, wherein the array of ultrasonic transducer elements comprises a piezoelectric material with a domain aligned in an orientation providing a polarization of the piezoelectric material; and a transmit beamformer having transmit channels coupled to the ultrasonic transducer elements and configured to apply asymmetric transmit signals to the elements during their respective transmit intervals, wherein the asymmetric transmit signals comprise asymmetric positive and negative excursions above and below a transducer reference potential which together produce a non-zero mean amplitude configured to generate a force to maintain the domain aligned in the orientation such that the polarization of the piezoelectric material is reinforced while transmitting the ultrasonic energy into the body. An ultrasound system of the present invention excites a polarized ultrasound transducer with a transmit signal with asymmetric positive and negative excursions about a reference potential which exhibit a net non-zero mean amplitude of a sense which is aligned with the polarization of the transducer so that it reinforces the piezoelectric polarization and prevents depoling of the piezoelectric material. An example of such an asymmetric transmit signal is shown at 70 in Fig. 3 of the present application, which is seen to have a negative excursion of -1 relative to a positive excursion of 0.47, producing a non-zero mean amplitude of -.53, which would reinforce the polarization of a negatively polarized transducer.”

In response, it is noted that the above argument was previously provided by the applicant in the second paragraph of page 7 through the first paragraph of page 8 of their response filed 05/10/2022 which has been and to which has been provided a response on pages 3-4 of the advisory action mailed 06/16/2022. Applicant has not yet provided a response to the remarks of the office provided pages 4-5 of the advisory action mailed 06/16/2022 which will not be repeated in this present office action.
	Applicant argues in the second paragraph of page 13 through the second paragraph of page 14
“The Frisa reference does not show or suggest a transducer transmit signal which is asymmetric with a non-zero mean amplitude. The Examiner acknowledges this on page 11 of the Office action. Frisa says nothing about a transmit signal amplitude or its shape. Asymmetric transmit signals are not shown or suggested in Frisa.
Dillman, like Frisa, also does not show or suggest asymmetric transmit signals. Dillman uses conventional symmetrical transmit pulses as shown in Figs. 2 and 4. Each pulse has a positive excursion of the same size and shape as its negative excursion, and the pulses are completely symmetrical. Dillman teaches the use of a waveform which is entirely below his reference potential of 0v. See Figs. 2 and 4 of Dillman. Neither of these is an asymmetric transmit signal with asymmetric positive and negative excursions about a reference potential as called for by Claim 1. Dillman is advocating a symmetrical pulse which is entirely negative with respect to his 0v reference potential. As explained in an earlier response in this case, Dillman' s approach requires higher transmit voltages, which can pose a shock hazard to a user, a problem which is not posed by an implementation of the present invention.
It is respectfully submitted that, since neither of the cited references alone or in combination with the other show or suggest an asymmetric transmit signal with asymmetric positive and negative excursions above and below a transducer reference potential which together produce a non-zero mean amplitude, it is respectfully submitted that Claim I and its dependent claims are patentable over Frisa and Dillman” (emphasis added).
	
In response, it is noted that the waveform illustrated in FIG.3 of applicant’s disclosure illustrates a sampled waveform which is understood to one of skill in the art to be the output result of digital-to-analog processing of a digital drive (voltage) signal. 
And it is noted that the waveform shown in FIG. 4 of Dillman is known to one in the skill of electrical arts to be illustrative of a digital (voltage) waveform (signal), e.g. which is illustrative of a sequence of pulses generated by a bipolar transmitter graphically depicted as a square wave with no intermediate zero segments within the wave itself, and the frequency of the waveform is maintained by inserting zero-segments between the pulses (see [0003] of Kristoffersen et al. (US20040254459)). The quiescent voltage is known in the art to be the voltage during the “off” periods/pauses between the applied pulses at the biasing voltage (see [0034] Tyler et al. (US20170182285)). The DC offset/biasing voltage is known in the electrical arts to result in biphasic, asymmetric stimulation pulses which the positive and negative going pulses are of different amplitudes (see [0167] Tyler et al. (US20170182285)).
	Further, it is known in the art that a control module which has been configured so that the applied current is biphasic and so that is not charge balanced, e.g., has a DC offset, also referred to as DC bias, so that the mean amplitude of the applied waveform is non-zero to the transmit biphasically asymmetric waveforms, i.e. not having the same pulse in the positive and negative direction (see [0136] of Tyler et al. (US20170182285)).
The precise illustrative square wave pattern of a digital signal is dependent on what signal encoding method is used to produce the waveform. For example, please see the figures 15.3.1 and 15.3.5 below from Sarma (Introduction to Electrical Engineering, 2001, attached). Figure 15.3.5 illustrates using different signal encoding methods for the same binary sequence and 15.3.1 illustrates the quantified samples on the analog waveform (a) from the digital signal (b).

    PNG
    media_image2.png
    396
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    427
    661
    media_image3.png
    Greyscale

This process is well known to one of ordinary skill in the electrical arts and is described in column 4, lines 25-33 of Freeman et al. (US6937176) discloses that the serial output data stream from an analog-to-digital converter drives a one (1) bit digital-analog converter (DAC), followed by attracting the DAC output from the input signal. When a large number of samples are averaged and a meaningful result is realized by output the converted analog transmit signal which the digital value of the input.
While applicant does not provide an illustration of the electronic driving signal used in applicant’s invention, it is understood to one of skill in the art that such an electronic signal shown in FIG. 4 of Dillman has also been generated by applicant’s invention prior to outputting the sampled transmit signal shown in applicant’s FIG. 3 as discussed by the applicant in claim 10 and in [0020] of the PG pub for the present application. Additionally, applicant, acting as their own lexicographer, defined in [0023] an asymmetric transmit signal as being a combination of a symmetric RF signal and a DC bias voltage.
Nonetheless, the precise method used for signal encoding of the binary sequence for the biased driving voltage nor the precise steps for how the sampled analog transmit signal is generated for either applicant’s claimed inventor nor the invention disclosed by Dillman are critical for determining obviousness because the invention disclosed by Dillman still yields the same result of generating a transmit signal which is biphasically asymmetrical in the direction in which the piezoelectrical material of the transducer is poled in order to maintain the orientation by strengthening it – which is the recited aim of claim 1. 
Further, please see an example of a negatively biased electronic drive voltage waveform provided below:

    PNG
    media_image4.png
    583
    1173
    media_image4.png
    Greyscale

In the above example illustration of negatively biased digital waveform having a negative quiescent voltage, please consider for simplicity sake as known in the art of electrical engineering that the digital “parts” of the above waveform behave similar to a sample-and-hold element. It can be seen that when the image waveform is starting from the negative quiescent voltage value, the “more positive” waveform being 0 which is treated by processing circuit as being in an “off” state. 
Accordingly, when a negative voltage is applied to the signal having a quiescent voltage of -Xv, there will be a finite differential voltage input (i.e. the differential input voltage is finite because only certain values of voltage (or current) are allowed in digital or discrete-state systems) and the input biased currents will be unequal/asymmetrically biased negative (see electrical engineering principles and concepts in pages 223-361, 393-395, 424-443, 625-650, 666, 670, 685-687, 710 from Sarma (Introduction to Electrical Engineering, 2001, attached).
This is due to the negative DC bias signal, which, in the absence of any other signals (e.g. such as a AC carrier wave), the transistor is placed at the quiescent point of its i–v characteristics (see electrical engineering principles and concepts in pages 223-361, 393-395, 424-443, 625-650, 666, 670, 685-687, 710 from Sarma (Introduction to Electrical Engineering, 2001, attached).
 In contrast to the exemplary illustrations provided above of digital/electronic driving signals, FIG. 3 of applicant’s disclosure illustrates an analog transmit waveform which is the result of the sampled DA converted carrier signal having a modified amplitude with an applied DC bias and therefore this knowledge must be considered when comparing the accompanying disclosure for applicant’s FIG. 3 and Dillman’s FIG. 4. One of skill in the art understands that the graphical symmetry of a digital square wave is not unequivocally indicative of the symmetry of the binary sequence which encodes a given mean voltage between square waves of a digital waveform. And one of skill in the art understands that the symmetry of a digital square wave is not unequivocally indicative of the symmetry of the sampled transmit signal output from DA converting the digital waveform.
It is known in the art to that single crystal PMN-PT, PZN-PT, or PIN-PMN-PT have lower Curie temperatures at the rhombohedral phase compositions which makes these materials are more susceptible to depoling during use, which is acknowledged applicant in [0003] and also discussed in column 3, lines 1-5 of Chen et al. (US6532819). 
Further, it also is known in the art in order to improve the stability of single crystal transducers, to apply a DC bias the transducer in order to maintain the polarization of the transducer during use. The dielectric and piezoelectric properties of single crystals with low PT content depend upon the magnitude of the applied DC bias. Which, under the DC bias the piezoelectric element material is highly polarizable and it maintains its high piezoelectric properties (see column 7, 53-60 of Chen et al.).
Similar to the above referenced disclosure of Chen et al., Dillman also recognizes that polarization of a piezoelectric material is primarily influenced by three variables: voltage applied to the piezoelectric material; temperature of the material when and during the voltage is applied; and length of time that the voltage is applied to the piezoelectric material. The polarization of the piezoelectric material in the transducer maintains either a negative or positive polarity to operate. If the material is not polarized, the transducer generally will not work, and the transducer is not piezoelectric anymore as it will not emit ultrasound when the voltage across the same is changed because the various unit cells in the structure behave randomly and the internal strains produce no external displacement (see column 1, lines 31-33, 42-44 of Dillman).
Further, Dillman discloses that in order to reduce the risk depoling of a transducer’s piezoelectric material away from the desired polarization by applying a DC bias voltage in addition to the voltage of desired pulse since the applied DC bias being a digital signal does not introduce any acoustic energy while it safeguards the desired poling of the transducer when the transmit signal is applied to the transducer’s piezoelectric material. This way, any arbitrary pulse shape without danger of depoling generate and apply, this way one pulse shape way such as gaussian windowed sine wave as known in the electrical engineering arts to be resulting from the DA conversion of the driving square wave can be transmit to the transducers (see column 3, lines 42-43 of Dillman). So that the transducer is to be quiescently biased such that even when a bipolar waveform is superimposed on the transducer, a voltage that is the opposite polarity to the poling polarity of the transducer will not be received (see column 4, lines 36-37 of Dillman).
Dillman also discloses that it should be noted that it does not matter whether the transducer has a negative or positive poling polarity. The bias generator is configured to bias the bipolar voltage signal to maintain the same polarity as the poling polarity of the transducer throughout the transmit cycle. In this way, the unit cells of the crystal structure in the piezoelectric material of the transducer retain (i.e., be reinforced) their original orientation (see column 5, lines 44-50 of Dillman).
Therefore, the cited disclosure of Dillman does disclose the subject matter of claimed limitations. Further, the prior art rejection below has been updated to add an additional reference for further support in the motivation provided in the rejection.
Drawings
The drawings are objected to because FIG. 3 showing the graphical representation of waveforms is improperly labeled.  The y-axis is labeled “amplitude” but does not provide units, and it is unclear if the amplitude illustrated depicts what unit measures of voltage, e.g., V, mV, kV, etc.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-8, and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the phrase “wherein the asymmetric transmit signals comprise asymmetric positive and negative excursions above and below a transducer reference potential” in lines 11-14, while support could be found for peak drive voltages on the transducer elements as typically being the range of 5 to 100 volts (see [0020] of the published application), the asymmetric transmit signal ranging from a positive peak of 0.5 to a negative peak of −1 (see [0021]), the asymmetric transmit signals being asymmetric RF signal or the combination of a symmetric RF signal and DC bias voltage (see [0005], [0022], [0023]). However, this does not provide support for what is claimed, and no basis has been pointed to for these new limitations in applicant' s remarks and no support could not be found for the asymmetric transmit signals comprising “asymmetric positive and negative excursions”. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. This is a NEW MATTER rejection.	
Claims 2, 4-8, and 10-16 are also rejected due to their decency on claim 1 in light of the rejection above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the asymmetric transmit signals comprise asymmetric positive and negative excursions above and below a transducer reference potential which together produce a non-zero mean amplitude” in lines 11-14, which renders the claim indefinite because it is unclear what meaning the applicant meant to impart in the claim be using the term “excursions” defined as being “negative” and “positive” of which the asymmetric transmit signals are comprised. It is also unclear how these “excursions” comprise the asymmetric transmit signals are structurally and/or functionally recited as being “together” in so that they “produce” a non-zero mean amplitude. It appears, though it is unclear, that the applicant meant to refer to the peak amplitudes of “the asymmetric positive and negative transmit signals” as being “above and below a transducer reference potential”, as the peak amplitude of a wave is mathematically defined as being the maximum excursion of the wave from the zero or equilibrium point (see attached documentation for definition of the term). It is noted that there is no support in the original disclosure for the use of the term(s) “asymmetric positive and negative excursions”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “excursions” in claim 1 is used by the claim to mean the “the maximum peak” and “the minimum peak” of waveform 70, while the accepted meaning is “transient noises spike” as commonly understood in the electrical engineering arts. The term is indefinite because the specification does not clearly redefine the term.
Claims 2, 4-8, and 10-16 are also rejected due to their decency on claim 1 in light of the rejection above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa et al. (US20090156935, hereafter “Frisa”), in view of Dillman et al. (US6497660, hereafter “Dillman”), further in view of Fujii et al. (US20110074888, hereafter “Fujii”).
Regarding claim 1, Frisa discloses ultrasound system for transmitting ultrasonic energy into a body (see FIG. 1), the system comprising:
an ultrasound probe having an array of ultrasonic transducer elements (see FIG. 3); and
a transmit beamformer having transmit channels coupled to the ultrasonic transducer elements (see FIGS. 2-3) and configured to apply asymmetric transmit signals to the elements during their respective transmit intervals (“inclinations could be used and/or the subvolume could be inclined asymmetrically to the left or right in azimuth as desired” [0028]), but does not explicitly disclose wherein the array of ultrasonic transducer elements comprises a piezoelectric material with a domain aligned and orientation providing a polarization of the piezoelectric material; and wherein the asymmetric transmit signals comprise asymmetric positive and negative excursions above and below a transducer reference potential which together produce a non-zero mean amplitude configured to generate a force to maintain domain aligned in orientation such that the polarization of the piezoelectric materials is reinforced while transmitting the ultrasonic energy into the body.
However, in the same field of endeavor, Dillman teaches an ultrasound system for transmitting ultrasonic energy into a body (column 1, lines 8-12 transmit ultrasonic waves to an object that is a human body), the system comprising:
an ultrasound imaging device having an array of ultrasonic transducer elements (see FIG. 3, imaging device 200 includes systems with multielement transducers); and
wherein the array of ultrasonic transducer elements comprises piezoelectric material with a domain aligned and orientation providing a polarization of the piezoelectric material (columns 1& 2, lines 25-44 & 50-56 piezoelectric transducer are polarized, as it is known in the art, part of the normal manufacturing process, the ceramic or crystal structure is polarized, the polarity of the unit cells of the ceramic or crystal structure  is align in a desired direction such that their strains are additive during the process of the transducer material, which is called poling, and produces a material that is called poled so that when the voltage across the transducer material, the will emit ultrasound energy); and 
wherein the asymmetric transmit* signals comprise asymmetric positive** and negative** excursions*** above and below a transducer reference potential** which together (columns 3 &5, lines 19- 28, 43-45, & 5-9 discloses using the desired transmission pulse sequence comprising a positive transmission pulse followed by an equal and opposite negative transmission pulse, together with a DC biasing voltage to prevent the transducer from being driven to a voltage opposite to the poling voltage via the bias generator 210, along with the resistor 220 and capacitor 230, shift the bipolar voltage signal negatively so that instead of sitting at 0 volts in the quiescent state, the bipolar voltage signal sits at least −Xv volts. The transducer element 130 generates ultrasound waves in response to the received biased bipolar voltage signal) produce a non-zero mean amplitude configured to generate a force to maintain the domain aligned (column 4, lines 41-46 & 59-66 a bias generator which biases the bipolar voltage signal, to produce a biased bipolar voltage signal from having a non-zero quiescent voltage, wherein the biased bipolar voltage signal drives the transducer to generate an ultrasound wave (interpreted to read on a “force” as an ultrasonic wave is a pressure wave emitted at ultrasonic frequencies as described in column 1,  lines 30-31). Thereby, the risk of depoling may be reduced through the application of the suitable DC bias is to the transducer in addition to the desired pulse. The addition of this DC bias introduces no sound energy, but safeguards the poling) in the orientation such that the polarization of the piezoelectric material is reinforced (columns 1 &2, lines 29-38 & 40-53 part of the manufacturing process, the fine structure of the unit cells/domains are oriented with an electric field at high temperatures and when the voltage across the transducer is changed, the domains in the crystal structure strain to produce a net displacement of the piezoelectric material by emitting a pressure wave/force at ultrasonic frequencies so that the dipoles of each unit cell will align with this applied external field/force and the alignment has been reinforced so that it remains once the temperature cools (interpreted to read on maintain domain of the piezoelectric materials aligned in the orientation for desired reinforcement)) while transmitting the ultrasonic energy into the body (column 5, lines 45-49 the bias generator is configured to bias the bipolar voltage signal to maintain the same polarity as the poling polarity of the transducer 130 throughout the transmit cycle (interpreted to read on “while transmitting”. Therefore, the unit cells of the crystal structure of the transducer retains/maintains their original orientation/polarization).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasonic system disclosed by modified Frisa with the array of ultrasonic transducer elements comprising piezoelectric material with a domain aligned in an orientation providing a polarization of the piezoelectric material; and the asymmetric transmit signals comprising asymmetric positive and negative excursions above and below a transducer reference potential which together produce a non-zero mean amplitude configured to generate a force to maintain the domain aligned in the orientation such that the polarization of the piezoelectric material is reinforced while transmitting the ultrasonic energy into the body as taught by Dillman so that the risk of depoling may be reduced if a suitable DC bias is applied to the transducer in addition to the desired pulse. The addition of this DC bias introduces no sound energy, but safeguards the poling by generating and apply any arbitrary pulse shape without danger of depoling by providing a transmission pulse having a voltage greater than Xv, so that the biased bipolar voltage signal would never reach zero (columns 3 & 5, lines 40-49 & 19-22 of Dillman).  By applying the biased driving signal which has a mean amplitude which is negatively biased at the same polarity (negative) of the transducer in order to maintain the negative polarity of the piezoelectrical material of the transducer by preventing the driving signal from reaching a positive polarity so that the ultrasound waves generated by the transducer are generated in response to the negative polarity of the transducer (columns 4 & 5, lines 43-47 & 3-10  of Dillman) so that when the driving is performed on the piezoelectric material, the negative bias of the negative ions will be greatly restricted. Therefore, improving the negative driving durability of the transducer ([0036] of Fujii).
*Asymmetric transmit signals have been interpreted as including transmit signals on a DC bias as disclosed by the applicant in paragraphs [0005], [0022], & [0023] of the specification from PG Pub for the application defining the asymmetric transmit signals comprising (1) asymmetric RF signals and/or the asymmetric signals include (2) a symmetric RF signal on a DC bias.
**the terms have been interpreted to mean values that are more positive or more negative with respect to the reference potential value. It is also noted that the claim does not define not defined the reference potential as having any specifically recited value, accordingly, the term been interpreted under the broadest reasonable interpretation to be any arbitrary value and has not interpreted to be limited to any specific given value as it is known in the art that a reference potential of a given ultrasonic transducer may be set to a value that can be different than that of a reference potential for a separate ultrasonic transducer of a different system.
***the term has been interpreted as defined by Merriam-Webster as meaning any one of “1. a going out or forth”, “2. deviation from a direct, definite, or proper course”, and/or “3. a movement outward and back or from a mean position or axis, also: the distance traversed: AMPLITUDE”.
Regarding claim 2, modified Frisa, in view of Dillman, substantially discloses all the limitations of the claimed invention, specifically, Dillman discloses wherein the transducer elements further comprise piezoelectric ceramic transducer elements (column 3, lines 34-35 disclose transducer 130 as being ceramic). Dillman
Regarding claim 5, modified Frisa substantially discloses all limitations the claimed invention, specifically, modified Frisa discloses further comprising a plurality of transmit/receive T/R switch respectively coupling each transmit channel to a transducer element (“An ultrasound transmitter 10 is coupled through a transmit/receive (T/R) switch 12 to a transducer array 14” [0021]).
Regarding claim 7, modified Frisa substantially discloses all the limitations the claimed invention, specifically, modified Frisa discloses wherein the ultrasonic transducer elements further comprise voltage-driven transducer elements (“Each intra-group transmit processor 38 i includes one or more digital waveform generators that provide the transmit waveforms and one or more voltage drivers that amplify the transmit pulses to excite the connected transducer elements” [0022]), and specifically, Dillman discloses wherein the ultrasonic transducer elements further comprise negatively poled transducer elements; and wherein the asymmetric transmit signals exhibit a mean amplitude value which is negative with respect to a zero reference voltage (FIG. 3 depicts a negatively polarized transducer element, where the bias generator 210, together with the resistor 220 and capacitor 230, shift the bipolar voltage signal negatively  in respect to the 0 reference voltage column 5, lines 3-11).
Regarding claim 8, modified Frisa substantially discloses all the limitations the claimed invention, specifically, modified Frisa discloses wherein the ultrasonic transducer elements further comprise voltage-driven transducer elements (“Each intra-group transmit processor 38 i includes one or more digital waveform generators that provide the transmit waveforms and one or more voltage drivers that amplify the transmit pulses to excite the connected transducer elements” [0022]), and specifically, Yamashita discloses wherein the ultrasonic transducer elements further comprise positively poled transducer elements (each of the single crystal piezoelectric transducer elements are positively polarized by the application of the positive DC biasing voltage [0098-0099]); and wherein the asymmetric transmit signals exhibit a mean amplitude value which is positive with respect to a zero reference voltage (see asymmetric transmit signals DC bias being positive with respect to 0 in FIG. 5).
Regarding claim 16, modified Frisa substantially discloses all the limitations of the claimed invention, specifically, modified Frisa discloses wherein each transmit channel comprises a shift register configured to store digital data associated with the asymmetric transmit signals (“A pulse generator in the transmitter 10 may provide pulse delay signals to a shift register which provides several delay values to the transmit subarrays 30A” [0023]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of and Dillman and Fujii et al, as applied to claim 1 above, further in view of view of Yamashita et al. (US20150372219, hereafter “Yamashita”).
Regarding claim 4, modified Frisa substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein transducer elements further comprise* single crystal lead magnesium niobite-lead titanate (PMN-PT), lead zinc niobite-lead titanate (PZN-PT), or lead indium niobite-lead magnesium niobite-lead titanate (PIN-PMN-PT). 
However, in the same field of endeavor, Yamashita discloses wherein the transducer elements further comprise single crystal lead magnesium niobate-lead titanate (PMN-PT) (PMN-PT 71/29, single crystal 24 of lead magnesium niobate-lead titanate [0067]), lead zinc niobate-lead titanate (referred to as also zinc lead niobate-lead titanate, PZN-PT [0025], [0028], [0041]), lead indium niobate and lead titanate (PIN and POT in [0021], the prepared piezoelectric single crystal ingot contains at least lead titanate (PbTiO3) and a relaxor-based lead complex perovskite compound (Pb(B1, B2)O3): (wherein B1 is at least one of magnesium and indium, and B2 is niobium) [0045], the lead complex perovskite compound may contain lead indium niobate, lead magnesium niobate, and lead titanate [0048], [0073], [0095], [0110]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by modified Frisa the with the transducer elements comprising single crystal lead magnesium niobite-lead titanate (PMN-PT), lead zinc niobite-lead titanate (PZN-PT), or lead indium niobite-lead magnesium niobite-lead titanate (PIN-PMN-PT) as taught by Yamashita in order to provide a high-performance piezoelectric transducer element comprised of a desired ratio of specified lead complex perovskite compounds, that has a phase transition temperature is lower than the Curie temperature. By the selection of a specified ratio of lead complex perovskite compounds for a high dielectric constant and binding coefficient can be maintained, thus reducing the temperature dependence characteristics of the dielectric constant and binding coefficient at room temperature. Therefore, achieving improved transmission/reception efficiency of ultrasonic waves by the transducer by improving the transmission/reception efficiency of ultrasonic waves by setting the acoustic impedance so as to make it gradually approach the acoustic impedance of the object ([0023], [0045]-[0052], & [0102] of Yamashita).
*the limitation has been interpreted in the alternative, requiring the transducer elements further comprise only crystal lead magnesium niobite-lead titanate (PMN-PT); or requiring the transducer elements further comprise only lead zinc niobite-lead titanate (PZN-PT); or requiring the transducer elements further comprise only lead indium niobite-lead magnesium niobite-lead titanate (PIN-PMN-PT).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Dillman and Fujii et al, as applied to claims 1 and 5 above, further in view of Barlow et al. (US20140144240, hereafter “Barlow”).
Regarding claim 6, modified Frisa substantially discloses all the limitations of the claimed invention, specifically, modified Frisa discloses further comprising coupling the plurality of transmit/receive (T/R) switches to the transducer elements (“An ultrasound transmitter 10 is coupled through a transmit/receive (T/R) switch 12 to a transducer array 14” [0021]) and a probe  which can be plugged in to connect to the chassis (“Different imaging probes may be plugged into three connectors 64 on the chassis” [0020]), but does not explicitly disclose a probe cable coupling the T/R switches to the transducer elements.
However, in the same field of endeavor, Barlow teaches a probe cable coupling the T/R switches to the transducer elements (“each of the transducers can include a transmit switch that can be selectively enabled to connect the cable to a particular transducer, thereby allowing the ultrasound system's transmitter or receiver” [0086).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Frisa with the cable coupling the transducers to the T/R switches as taught by Barlow in order to provide for selective communication of a transmit or receive event to a transducer ([0086] of Barlow).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Dillman and Fujii et al, as applied to claim 16 above, further in view of Tanaka (US20100256498, hereafter “Tanaka”).
Regarding claim 10, modified Frisa substantially discloses all the limitations the claimed invention, specifically, modified Frisa discloses an analog beamformer (“Both the transmit and receive beamformers may be analog [sending an analog transmit signal] or digital beamformers” [0023]), but does not explicitly disclose digital-to- analog converter coupled to receive digital transmit signal data to convert the data to an analog transmit signal.
However, in solving the same problem, Tanaka teaches wherein each transmit channel further comprises a digital-to- analog converter (see FIG. 3) coupled to receive digital transmit signal data to convert the data to an analog transmit signal (see directional arrows in FIG. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Frisa with each transmit channel further comprises a digital-to- analog converter coupled to receive digital transmit signal data to convert the data into an analog transmit signal as taught by Tanaka in order to provide a desired waveform and amplitude that can be obtained via an analog transmission signal which can then be modulated ([0089] of Tanaka).
Regarding claim 11, modified Frisa substantially discloses all the limitations of the claimed invention, specifically, Frisa discloses wherein each transmit channel further comprises a high voltage transmit amplifier coupled to receive an analog transmit signal (“Both the transmit and receive beamformers may be analog [sending an analog transmit signal] or digital beamformers” [0023] and “Each intra-group transmit processor 38 i includes one or more digital waveform generators that provide the transmit waveforms and one or more voltage drivers [amplifier] that amplify the transmit pulses to excite the connected transducer elements” [0022]) and apply a high voltage transmit signal to a transducer element (“The transmit subarrays provide high voltage pulses for driving the transmit transducer elements” [0023]), and Tanaka discloses a D/A converter coupled to the transmitting beamformer and the transmission amplifier (see FIG. 3).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Dillman and Fujii et al, as applied to claim 1 above, further in view of Arnal et al. (US20150320394, hereafter “Arnal”).
Regarding claim 12, modified Frisa substantially discloses all the limitations of the claimed invention, specifically, modified Frisa discloses wherein the asymmetric transmit signals further comprise push pulse transmit signals (“A pulse generator in the transmitter 10 may provide pulse delay signals to a shift register which provides several delay values to the transmit subarrays 30A” [0023]), but does not explicitly disclose push pulses.
	However, in the same field of endeavor, Arnal teaches wherein the asymmetric transmit signals ( “The scanning can be provided with appropriate adjustments to the timing and/or amplitude of the ultrasound waveform emitted from the ultrasound transducer array in order to provide appropriate phase of the emitted waveform to induce toric or other asymmetric focusing of the beam [transmit signals]” [0060]) further comprises push pulse transmit signals (“The control signal can include a push pulse 502 and a plurality of imaging pulses 504 a-c. Although FIG. 5 depicts a single push pulse 502 and three imaging pulses 504 a-c, it shall be understood that the number of push pulses and imaging pulses can be varied as desired” [0706]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Frisa with the asymmetric transmit signals being push pulse transmit signals as taught by Arnal in order to provide for evaluation of anisotropic properties of the region being evaluated ([0061] of Arnal).
Regarding claim 13, modified Frisa, in view of Arnal, substantially discloses all the limitations of the claimed invention, specifically, Arnal discloses wherein the push pulse transmit signals further produce push pulses of 50 to 1000 microseconds in duration (“The duration 506 of the push pulse 502 can be within a range from about 100 μs to about 200 μs” [0076]).
Regarding claim 14, modified Frisa substantially discloses all the limitations of the claimed invention, specifically, modified Frisa discloses wherein the transmit beamformer is further configured to apply asymmetric signals (“the transmit beam planes used are those inclined from −30° to 0° as shown in FIG. 9 c. In each of these illustrations the beams in the beam plane are symmetrically inclined in azimuth from −30° to +30°. However in a constructed embodiment other inclinations could be used and/or the subvolume could be inclined asymmetrically to the left or right in azimuth as desired” [0028]), but does not explicitly disclose the applied asymmetric signals are radio frequency (RF).
However, in the same field of endeavor, Arnal teaches transmit beamformer is further configured to apply asymmetric ([0060]) radio frequency (RF) signals (“The single-element transducer [or transducer array, indicated in 0045 and 0049] was driven by an RF-power amplifier (AR amplifier, USA) using a 200-μs burst (“push”) at a given measured voltage” [0116], also see [0113-0115]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Frisa with the transmit beamformer is further configured to apply asymmetric RF signals taught by Arnal in order to provide a transmit push pulse signal to evaluate shear waves ([0116] of Arnal).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Dillman and Fujii et al, as applied to claim 1 above, further in view of Barnes et al. (US20030048698, hereafter “Barnes”).
Regarding claim 15, modified Frisa, in view of Dillman, substantially discloses all the limitations of the claimed invention, specifically, Dillman discloses but does not explicitly disclose wherein the system comprises a direct current (DC) bias circuit and the asymmetric signals comprise a symmetric bipolar transmit signal on a DC bias (the bipolar voltage signal has maximum and minimum values symmetrical about 0 V, and the DC  biased bipolar voltage signal has a quiescent voltage at least as positive as the minimum value of the bipolar voltage signal or at least as negative as the maximum value of the bipolar voltage signal, claims 7 and 12, FIG. 2 and see pulse inversion/symmetry in column 2, lines 4-9), but does not explicitly disclose symmetric transmit signal being a radio frequency (RF) signal.
However, in solving the same problem, Barnes teaches wherein the system comprises a DC bias circuit (see FIGS. 2-4) and the asymmetric signals (see 38 in FIG. 5) comprise a symmetric RF signal (“the transmit beamformer 12 also provides the radio frequency signal” [0060] and see 34 in FIG. 5) on a DC bias (see 36 in FIG. 5).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Frisa and Dillman with the system comprising a DC bias circuit and the asymmetric signals comprise a symmetric RF signal on a DC bias taught by Barnes in order to provide a directional and elevational control of the transmitting signal, in addition to, when the bias is applied to different polarities to sub-elements of the same element shields the transducer from interference signals ([0018] of Barnes).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793